Criminal actions against defendants, in which each was charged with the wilful and unlawful operation of an automobile on a public highway in this State were, by consent, consolidated for trial.
From judgment on the verdict in each action defendants appealed to the Supreme Court.
Upon their appeal to this Court both defendants rely upon assignments of error based on exceptions to the refusal of the court to allow their motions for judgment as of nonsuit. C. S., 4643. These assignments of error are not sustained. The evidence was properly submitted to the jury and tended to show that each of the defendants operated an automobile on a public highway in this State, wilfully and recklessly, in violation of C. S., 2618. There is no error in the judgment that each defendant be confined in the county jail of Forsyth County for thirty days, with capias to issue upon motion of the Solicitor for the State, etc. C. S., 2599.
No error.